DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that buffer circuitry having an input coupled to the third node, having an input coupled to the fourth node, which renders the claim indefinite. It is unclear whether “buffer circuitry having an input coupled to the third node, having an input coupled to the fourth node” refers to “buffer circuitry having an input coupled to the third node, having the input coupled to the fourth node”, buffer circuitry having a first input coupled to the third node, having a second input coupled to the fourth node”, or something else. For the purpose of the examination, it is 
Claims 2-8 are rejected based on the dependency from claim 1.
Claim 2 recites “a non-inverting input terminal coupled to the third node, an inverting input terminal coupled to the fourth node”, which renders the claim indefinite. It’s unclear what the relationship is between a non-inverting input terminal and an input (e.g. a first input of the buffer as interpreted in claim 1) of the buffer in claim 1. For example, it’s unclear whether a non-inverting input terminal refers to an input (e.g. a first input of the buffer as interpreted in claim 1) of the buffer in claim 1.  It’s unclear what the relationship is between an inverting input terminal and an input (e.g. a second input of the buffer as interpreted in claim 1) of the buffer in claim 1. For example, it’s unclear whether an inverting input terminal refers to an input (e.g. a second input of the buffer as interpreted in claim 1) of the buffer in claim 1. For the purpose of the examination, it’s interpreted that a non-inverting input terminal is the first input of the buffer, and an inverting input terminal is the second input of the buffer.
Claim 3 recites the first node is adapted to be coupled to a switch node, which renders the claim indefinite. The recited phrase is not a positive limitation. It’s unclear whether adapted to refers to configured to, can be modified to, or something else.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by de Cremoux (US 2019/0296641).

Regarding claim 1 (as best understood), de Cremoux discloses a slope compensation circuit [e.g. fig. 17], comprising: (a) a series coupling of a first node [e.g. VLX1/the node below CT1/the node between R1 and C1/Vref1], a second node [e.g. the node between R1 and C1/ VLX1/the node below CT1], a third node [e.g. the node connected below CT1 /Vref1/VLX1], a fourth node [e.g.VLX2 or the left/right terminal of 215], a fifth node [e.g. Nfb/the node between 206 and 229/the node below CT2], and a ground node [ground]; (b) integrator circuitry [e.g. R1, C1] coupled to the first and second nodes and the ground node; (c) filter circuitry [e.g. CT1/Cff3/RH3/RL3] coupled to the second and third nodes and the ground node; (d) buffer circuitry [e.g. 235] having an input [e.g. top input] coupled to the third node, having an input [e.g. the bottom input] coupled to the fourth node, and having an output [the output] coupled to the fourth node; (e) first switch circuitry [e.g. 206, 211] coupled between the fourth node and the fifth node; (f) a first capacitor [e.g. 220/Cff1/Cff2] coupled between the fifth node and the ground node; and (g) a first resistor [e.g. R2/RH1] and a second switch [e.g. 206/211/205/210] are coupled in series between the fifth node and the ground node.
Regarding claim 3 (as best understood), de Cremoux discloses the circuit of claim 1, in which: the integrator circuitry includes a second resistor [e.g. R1] coupled between the first node and the second node and a second capacitor [e.g. C1] coupled between the second node and the ground node, the filter circuitry includes a third resistor [e.g. RH3/RL3/CT1] coupled between 

Regarding claim 4 (as best understood), de Cremoux discloses the circuit of claim 1, in which a difference in value of a current sense positive signal present at the second node and a current sense negative signal present at the third node is a ripple voltage of a power converter [e.g. 205, 210/206,211].

Regarding claim 5 (as best understood), de Cremoux discloses the circuit of claim 4, in which a difference in value of a positive slope signal present at the fourth node and a negative slope signal present at the fifth node is a slope compensation signal for the power converter.
Regarding claim 6 (as best understood), de Cremoux discloses the circuit of claim 5, in which the compensation signal mitigates sub-harmonic oscillation [e.g. without the compensation signal the subharmonic oscillation in the inductor current of the power inverter would have been worse] in an inductor current [see at least 215] of the power converter when the power converter is operating according to a constant frequency [e.g. the switching frequency] peak current control mode [e.g. buck mode/boost mode].

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over by de Cremoux2 (US 2019/0296641) in view of Lu (US 2018/0123838).
Regarding claim 2 (as best understood), de Cremoux2 discloses the circuit of claim 1, in which the buffer includes a non-inverting input terminal coupled to the third node, an inverting input terminal coupled to the fourth node, and an output terminal coupled to the fourth node. de Cremoux2 does not explicitly disclose the buffer is a unity gain amplifier. However, Lu discloses an amplify buffer can be replaced with a unity-gain buffer [paragraph 0018]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by de Cremoux2 in accordance with the teaching of Lu regarding an amplifying circuit in order to provide a simple substitution of one known element for another to obtain predictable results.
	
Allowable Subject Matter
Claims 9-20 are allowed.
Response to Arguments
The amendments filed on 01/29/2021 have been addressed in the above sections. Applicant's arguments have been fully considered but they are not persuasive. Regarding claims 1-6, Applicant argues that “The claimed slope compensation circuit mitigates the subharmonic 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842